

Exhibit 10.1


RESTRUCTURING SUPPORT AGREEMENT


This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, together with
all exhibits and schedules attached hereto or incorporated herein, this
“Agreement”) dated January 22, 2020 is made among:



 
(a)
PG&E Corporation and Pacific Gas and Electric Company, as debtors and debtors in
possession (collectively, the “Company” or the “Debtors”);
       
(b)
(i) the undersigned investment managers or investment advisors on behalf of the
funds and accounts managed or advised by them and/or (ii) the undersigned funds
and accounts that in each case hold Utility Senior Note Claims (as defined in
the Term Sheet) issued by Pacific Gas and Electric Company (the “Consenting
Noteholders”); and
       
(c)
certain funds and accounts managed or advised by Abrams Capital Management, L.P.
and certain funds and accounts managed or advised by Knighthead Capital
Management, LLC (collectively, the “Shareholder Proponents”).



Each of the Debtors, the Consenting Noteholders, and the Shareholder Proponents,
and any subsequent person or entity that becomes a party hereto in accordance
with the terms hereof are referred to herein collectively as the “Parties” and
each individually as a “Party.”  Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the Plan (as defined
herein) or in the plan modifications term sheet attached hereto as Exhibit
A (the “Term Sheet”).


RECITALS


WHEREAS, on January 29, 2019, the Debtors commenced voluntary cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of California (the “Bankruptcy Court”);


WHEREAS, on February 12, 2019, the United States Trustee appointed the Official
Committee of Unsecured Creditors;


WHEREAS, on February 15, 2019, the United States Trustee appointed the Official
Committee of Tort Claimants (the “TCC”);


WHEREAS, on September 9, 2019, the Debtors filed the Debtors’ Joint Chapter 11
Plan of Reorganization, as subsequently amended on September 23, 2019, and
November 4, 2019 [ECF Nos. 3841, 3966, 4563];


WHEREAS, on October 17, 2019, the TCC and the Ad Hoc Committee of Senior
Unsecured Noteholders of Pacific Gas and Electric Company (the “Ad Hoc
Committee”) filed and proposed the Joint Chapter 11 Plan of Reorganization of
Official Committee of Tort Claimants and Ad Hoc Committee of Senior Unsecured
Noteholders [ECF No. 4257] (including any amended


1

--------------------------------------------------------------------------------





or modified version thereof or any other chapter 11 plan proposed by the Ad Hoc
Committee, the “Alternative Plan”);


WHEREAS, on December 12, 2019, the Debtors, together with the Shareholder
Proponents as plan co-proponents, filed and proposed the Debtors’ and
Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization dated December
12, 2019, as amended, to incorporate the terms of the settlement and plan
treatment set forth in the Tort Claimants RSA (as defined herein) [ECF No. 5101]
(the “Plan”);


WHEREAS, on December 31, 2019, the Ad Hoc Committee filed a motion to reconsider
the RSA Orders (as defined herein) [ECF No. 5241] (the “Reconsideration
Motion”);


WHEREAS, on January 3, 2020, the Debtors filed an amended motion seeking
approval of the Debtors’ entry into exit financing commitment letters [ECF No.
5267], which supplemented a motion seeking substantially the same relief filed
on October 23, 2019 [ECF No. 4446] (together, the “Exit Financing Motion”);


WHEREAS, the Parties have engaged in good faith, arm’s length negotiations and
agreed to amend the Plan in accordance with the terms and conditions set forth
in this Agreement and with the modifications set forth in the Term Sheet (as so
amended and modified, the “Amended Plan”) and to file a related disclosure
statement (the “Disclosure Statement”);


WHEREAS, in light of the aforementioned agreement, the Parties have agreed to,
among other things, and as applicable to each Party, (i) support the Amended
Plan, (ii) withdraw the Alternative Plan, (iii) suspend the Reconsideration
Motion, (iv) withdraw all discovery issued in connection with the Exit Financing
Motion and support the granting of all relief requested in the Exit Financing
Motion, and (v) withdraw all briefing with respect to the Subrogation Claim
impairment issues; and


WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of this Agreement and the Amended Plan.


AGREEMENT


NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:


1.            Certain Definitions.  As used in this Agreement, the following
terms have the following meanings:


(a)          “Ad Hoc Committee Members” means the members of the Ad Hoc
Committee as identified in the Second Amended Verified Statement of Ad Hoc
Committee of Senior Unsecured Noteholders Pursuant to Bankruptcy Rule 2019 filed
on October 21, 2019 [ECF No. 4369].
2

--------------------------------------------------------------------------------





(b)        “Agreement Effective Date” means the date on which counterpart
signature pages to this Agreement shall have been executed and delivered by (i)
the Debtors, (ii) the Shareholder Proponents, and (iii) all holders of Utility
Senior Note Claims that executed the AHC Commitment Letter (or any subsequent
commitment executed in connection with the Alternative Plan or any proposed
modified Alternative Plan) or the funds and accounts managed or advised by such
signatories that hold any Claims against or Interests in the Debtors.


(c)         “AHC Commitment Letter” means that certain commitment letter dated
October 3, 2019 executed in connection with the Alternative Plan filed by the Ad
Hoc Committee on October 17, 2019.


(d)         “Bankruptcy OII” means Investigation 19-09-016 pending before the
CPUC.


(e)         “Claim” has the meaning set forth in section 101(5) of the
Bankruptcy Code.


(f)          “CPUC” means the California Public Utilities Commission.


(g)         “Credit Rating Agencies” refers to Standard & Poor’s, Moody’s, and
Fitch Group and any other person or entity that assigns ratings to bonds or
equity interests.


(h)        “Definitive Documents” means the documents (including any related
agreements, instruments, schedules, or exhibits) that are necessary or desirable
to implement, or otherwise relate to this Agreement, the Amended Plan (including
any plan supplements), the Disclosure Statement, any order approving the
Disclosure Statement, and any order confirming the Amended Plan, in each case on
terms and conditions consistent with the Amended Plan.


(i)          “Expense Reimbursement Cap” means an amount not to exceed $36
million.


(j)          “Effective Date” means the date upon which all of the conditions to
the effectiveness of the Amended Plan have been satisfied or waived in
accordance with its terms.


(k)        “Public Entities Plan Support Agreement” means the Plan Support
Agreements as to treatment of certain claims held by the Public Entities, each
dated June 18, 2019, by and among the Debtors and the Public Entities.


(l)        “Qualified Marketmaker” means an entity that (a) holds itself out to
the public or the applicable private markets as standing ready in the ordinary
course of business to purchase from customers and sell to customers Claims
against the Debtors (or enter with customers into long and short positions in
Claims against the Debtors), in its capacity as a dealer or market maker in
Claims against the Debtors and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).


(m)       “Requisite Consenting Noteholders” means (i) Consenting Noteholders
(but in no event less than three Consenting Noteholders) holding at least 50.1%
in principal amount


3

--------------------------------------------------------------------------------





of Utility Senior Note Claims held by Consenting Noteholders that are Ad Hoc
Committee Members, (ii) with respect to any waiver, modification, amendment or
supplement adversely affecting the economic treatment of the class of Utility
Impaired Senior Note Claims or Utility Short-Term Senior Note Claims, the
Consenting Noteholders holding at least 50.1% in principal amount of the
applicable Claims in such class, and (iii) with respect to any waiver,
modification, amendment or supplement adversely affecting the economic treatment
of the class of Utility Funded Debt Claims, the Consenting Noteholders holding
at least 50.1% in principal amount of Utility Funded Debt Claims held by all
Consenting Noteholders.


(n)        “RSA Approval Order” means the order, in form and substance
reasonably acceptable to each of the Debtors, the Shareholder Proponents, and
the Requisite Consenting Noteholders, approving this Agreement and the Parties’
entry into this Agreement, which shall be entered by the Bankruptcy Court no
later than the RSA Deadline.


(o)         “RSA Deadline” means February 20, 2020, which date may be amended or
extended by agreement of the Debtors, the Shareholder Proponents, and the
Requisite Consenting Noteholders.


(p)        “RSA Orders” means the orders entered by the Bankruptcy Court on
December 19, 2019, approving the Tort Claimants RSA and the Subrogation Claims
RSA [ECF Nos. 5173, 5174].


(q)        “Support Period” means the period commencing on the Agreement
Effective Date and ending on the earlier of the (i) date on which this Agreement
is terminated in accordance with Section 5 hereof and (ii) the Effective Date of
the Amended Plan.


(r)          “Underwriting Fee” means an amount equal to $63 million.


2.           Agreements of the Consenting Noteholders.


(a)         Affirmative Covenants.  Subject to the terms and conditions hereof,
for the duration of the Support Period, each Consenting Noteholder, severally
and not jointly, and each of its respective controlled affiliates (but
specifically excluding portfolio companies that do not hold any Claims against
or Interests in the Debtors), employees, its investment managers or investment
advisors, shall, and shall direct their respective agents including without
limited to its attorneys, advisors, lobbyists, political consultants and media
relations consultants (in their capacities as such) to:


(i)          upon entry of the RSA Approval Order, immediately withdraw any
participation in and support for the Alternative Plan, and not engage in and
oppose all efforts and procedures to in any way pursue, support or solicit
acceptances by any creditor of, and seek confirmation, consummation or
implementation of any plan other than the Amended Plan, including, without
limitation, by means of offering or proposing, directly or indirectly, to
finance any plan of reorganization for the Debtors (other than the Amended Plan
or as expressly authorized in writing by any Plan Proponent), and in furtherance
of the foregoing, the Consenting Noteholders shall (A) after the Agreement
Effective Date, direct counsel for the Ad Hoc Committee to file a notice of
withdrawal of the Alternative


4

--------------------------------------------------------------------------------





Plan within one (1) business day of the entry of the RSA Approval Order, (B)
promptly after the Agreement Effective Date, direct their counsel and direct
(which direction shall not include the provision of an indemnity by any
Consenting Noteholder) each Utility Senior Note Indenture Trustee (with respect
to each series of notes where the Consenting Noteholders hold the requisite
amount of notes to issue such direction (and promptly after such later date when
the Consenting Noteholders hold the requisite amount of notes to issue such
direction to the extent not the case as of the Agreement Effective Date) and
each Consenting Noteholder by executing this Agreement will be deemed to have
provided such direction) to request that the Bankruptcy Court hold in abeyance
any decision on the make-whole issues during the Support Period, provided, that
such direction to a Utility Senior Note Indenture Trustee shall not be required
in the event that such Utility Senior Note Indenture Trustee agrees in writing
to take such action, and (C) promptly after the Agreement Effective Date, direct
their counsel and direct (which direction shall not include the provision of an
indemnity by any Consenting Noteholder) each Utility Senior Note Indenture
Trustee (with respect to each series of notes where the Consenting Noteholders
hold the requisite amount of notes to issue such direction (and promptly after
such later date when the Consenting Noteholders hold the requisite amount of
notes to issue such direction to the extent not the case as of the Agreement
Effective Date) and each Consenting Noteholder by executing this Agreement will
be deemed to have provided such direction) to consent to deferral of the entry
of a final order on the Bankruptcy Court’s decision on the post-petition
interest issues to the entry of the Confirmation Order provided, that such
direction to a Utility Senior Note Indenture Trustee shall not be required in
the event that such Utility Senior Note Indenture Trustee agrees in writing to
take such action;


(ii)     immediately direct counsel for the Ad Hoc Committee to suspend the
Reconsideration Motion for the duration of the Support Period, and oppose any
and all efforts and procedures to terminate, vacate or modify the Tort Claimants
RSA, the Subrogation Claims RSA, or the Public Entities Plan Support Agreements,
and withdraw the Reconsideration Motion with prejudice upon the occurrence of
the Effective Date;


(iii)   immediately withdraw all discovery issued in connection with the Exit
Financing Motion, file a statement (in form and substance reasonably
satisfactory to the Debtors) supporting the granting of all relief requested in
the Exit Financing Motion and oppose any and all efforts and procedures to
object to or undermine or delay approval of the relief sought by the Exit
Financing Motion;


(iv)   immediately file motion(s) for leave to withdraw all filings submitted in
any proceeding before the CPUC involving the Debtors and cease participation in
any proceeding before the CPUC involving the Debtors, other than observing as a
party in interest, and diligently prosecute such motion(s);


(v)   subject to the receipt by such Consenting Noteholder of the Disclosure
Statement, as approved by the Bankruptcy Court as having adequate information in
accordance with section 1125 of the Bankruptcy Code, and other solicitation
materials in respect of the Amended Plan, vote or cause to be voted all of its
Claims against and Interests in the Debtors to accept the Amended Plan by
delivering duly executed and completed ballots accepting the Amended Plan on a
timely basis within ten (10) business days of the commencement of the
solicitation of the Amended Plan (or, in the case of voting through an
intermediary, directing such intermediary to return such executed and completed
ballots within such timeframe); provided that such vote shall be immediately
revoked by each Consenting Noteholder and deemed void ab initio upon termination
of this Agreement in accordance with the terms hereof by the Requisite
Consenting Noteholders, before the consummation of the Amended Plan;


5

--------------------------------------------------------------------------------





(vi)    (A) refrain from filing any claim for substantial contribution pursuant
to section 503 of the Bankruptcy Code or otherwise in the Chapter 11 Cases (a
“Substantial Contribution Claim”), unless a bar date that requires the filing of
such Substantial Contribution Claim during the Support Period is established by
the Bankruptcy Court, (B) refrain from prosecuting any Substantial Contribution
Claim during the Support Period if such Substantial Contribution Claim has been
filed, and (C) waive any Substantial Contribution Claim effective upon the
occurrence of the Effective Date;


(vii)   upon execution of this Agreement or execution of any Joinder Agreement
(as herein defined), and promptly upon written request by the Debtors, disclose
to the Debtors (on a confidential basis) such Consenting Noteholder’s holdings
of Utility Senior Notes (separated by aggregate Utility Impaired Senior Note
Claims, Utility Reinstated Senior Note Claims, and Utility Short-Term Senior
Note Claims) and Utility Funded Debt Claims; and


(viii)  act in good faith and take (and cause its agents, representatives and
employees to take) all actions as may be requested by the Debtors or the
Shareholder Proponents that are reasonably necessary or appropriate and all
actions required by the Bankruptcy Court to support and achieve confirmation of
the Amended Plan and consummation of all transactions and implementation steps
provided for or contemplated in this Agreement and the Amended Plan.


(b)         Negative Covenants.  Subject to the terms and conditions hereof, for
the duration of the Support Period, each Consenting Noteholder, severally and
not jointly, and each of its controlled affiliates (but specifically excluding
portfolio companies that do not hold any Claims against or Interests in the
Debtors), employees and its investment managers or investment advisors shall
not, and shall direct their respective agents including without limitation their
attorneys, advisors, lobbyists, political consultants and media relations
consultants (in their capacities as such) to not:


(i)     object to, delay, impede, or take any other action to interfere with
approval of the Disclosure Statement, the solicitation of votes to accept the
Amended Plan, confirmation, or implementation of the Amended Plan;


(ii)    directly or indirectly (A) solicit approval or acceptance of, encourage,
propose, file, support, participate in the formulation of or vote for, any
restructuring, sale of assets, merger, workout, or plan of reorganization for
the Debtors other than the Amended Plan, including, without limitation, the
Alternative Plan or any other plan of reorganization, and (B) propose or provide
financing for any restructuring, sale of assets, merger, workout, or plan of
reorganization for the Debtors (other than as expressly authorized in writing by
any Plan Proponent);


(iii)   change or withdraw (or cause to be changed or withdrawn) any vote cast
pursuant to Section 2(a)(v) above;


6

--------------------------------------------------------------------------------





(iv)     submit or file any pleading in the Chapter 11 Cases or any proceeding
before the CPUC or FERC involving the Debtors unless such submission or filing
has been previously authorized in writing by counsel to the Debtors and counsel
to the Shareholder Proponents, other than a filing required by a Consenting
Noteholder to enforce its rights (A) under this Agreement, and (B) with respect
to the liquidation and/or allowance of a General Unsecured Claim or Fire Victim
Claim in the Chapter 11 Cases;


(v)     file, publish, circulate or otherwise distribute any pleading or make,
issue, publish, or communicate any critical, disparaging, derogatory,
defamatory, or negative statement to anyone relating to the Debtors, a
Shareholder Proponent (only with respect to a Shareholder Proponent in the
context of the Debtors and their affairs), this Agreement, the Amended Plan, the
Alternative Plan, the Tort Claimants RSA, the Subrogation Claims RSA, the Public
Entities Plan Support Agreements and the Exit Financing Motion without prior
written authorization from counsel to the Debtors and counsel to the Shareholder
Proponents;


(vi)   between the Agreement Effective Date and the entry of the RSA Approval
Order, prosecute, advance, or further an Alternative Plan in any manner or
pursue any action in furtherance or support of the Alternative Plan or any other
restructuring, sale of assets, merger, workout or plan of reorganization for the
Debtors (other than as expressly authorized in writing by any Plan Proponent);
or


(vii)   otherwise take any action that could reasonably be expected to or would
interfere with, delay, impede, or postpone the solicitation of acceptances,
confirmation, consummation, or implementation of the Amended Plan or the
transactions contemplated in the Amended Plan and this Agreement.


(c)       Transfers.  During the Support Period, each Consenting Noteholder and
each Shareholder Proponent agrees, solely with respect to itself, that such
Consenting Noteholder and such Shareholder Proponent shall not sell, transfer,
loan, issue, pledge, hypothecate, assign, or otherwise dispose of (each, a
“Transfer”), directly or indirectly, in whole or in part, any of its Claims,
unless the transferee thereof either (i) is a Consenting Noteholder or
(ii) before or substantially contemporaneously with such Transfer, agrees in
writing for the benefit of the Parties to become a Consenting Noteholder and to
be bound by all of the terms of this Agreement applicable to Consenting
Noteholders, by executing a joinder agreement substantially in the form attached
hereto as Exhibit B (a “Joinder Agreement”), and delivering an executed copy
thereof within three (3) business days after such execution to (1) Weil, Gotshal
& Manges LLP, counsel to the Debtors, (2) Jones Day, counsel to the Shareholder
Proponents and (3) Akin Gump Strauss Hauer & Feld LLP, counsel to the Ad Hoc
Committee, in which event (x) the transferee shall be deemed to be a Consenting
Noteholder to the extent of such transferred rights and obligations and (y) the
transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of such transferred rights and
obligations.  Notwithstanding anything contained herein to the contrary, during
the Support Period, a Consenting Noteholder may Transfer any or all of its
Claims without complying with the procedures set forth herein to any entity
that, as of the date of Transfer, controls, is controlled by or is under common
control with such Consenting Noteholder; provided that the transferee shall be
deemed to be a Consenting Noteholder and bound by all of the terms of this
Agreement applicable to Consenting Noteholders.


7

--------------------------------------------------------------------------------





Each Consenting Noteholder agrees that any Transfer of any Claims that does not
comply with the terms and procedures set forth herein shall be deemed void ab
initio, and the Debtors shall have the right to enforce the voiding of such
Transfer.  This Agreement shall in no way be construed to preclude any
Consenting Noteholder from acquiring additional Claims against the Debtors;
provided, that, (i) any such additional Claims automatically shall be subject to
all of the terms of this Agreement and (ii) each such Consenting Noteholder
agrees that such additional Claims shall be subject to this Agreement. 
Notwithstanding this Section 2(c), any Consenting Noteholder may Transfer its
Claims against the Debtors to an entity that is acting in its capacity as a
Qualified Marketmaker without the requirement that such Qualified Marketmaker
execute and deliver a Joinder Agreement in respect of such Claims against the
Debtors; provided that, such Qualified Marketmaker subsequently Transfers such
Claims against the Debtors within ten (10) Business Days of its acquisition of
such Claims to a transferee that is or becomes (by executing and delivering a
Joinder Agreement in accordance with this Section 2(c)) a Consenting Noteholder
at the time of such Transfer and (ii) if such Qualified Marketmaker fails to
comply with its obligations in this Section 2(c)(i), such Qualified Marketmaker
shall be required to, and shall be deemed to be without further action, a
Consenting Noteholder hereunder solely with respect to such Claims and shall be
obligated to vote such Claims in favor of the Amended Plan; provided, that, the
Qualified Marketmaker shall automatically, and without further notice or action,
no longer be a Consenting Noteholder with respect to such Claims at such time
that the transferee of such Claims becomes a Consenting Noteholder with respect
to such Claims.  To the extent any Consenting Noteholder is acting in its
capacity as a Qualified Marketmaker, it may Transfer any Claims that it acquires
from a holder of such Claims that is not a Consenting Noteholder without the
requirement that the transferee be or become a Consenting Noteholder subject to
the requirements of Section 2(c)(i) above.  Notwithstanding anything to the
contrary in this Agreement, the restrictions on Transfer in this Section 2(c)
shall not apply to the grant of any liens or encumbrances on any Claims in favor
of a broker-dealer holding custody of such Claims in the ordinary course of
business and which lien or encumbrance is released upon the Transfer of such
Claims (which Transfer shall comply with the requirements of this Section 2(c)).


3.           Agreements of the Debtors.


(a)         Affirmative Covenants.  Subject to the terms and conditions hereof,
for the duration of the Support Period, each of the Debtors shall and shall
direct its attorneys, advisors and agents to:


(i)      file a motion seeking approval of this Agreement (and provide counsel
to the Ad Hoc Committee an opportunity to review such motion prior to filing)
and entry of the RSA Approval Order not later than three (3) business days after
the Agreement Effective Date and use commercially reasonable efforts to obtain
entry of the RSA Approval Order, including requesting an order shortening time
to hold a hearing on the motion seeking entry of the RSA Approval Order no later
than February 5, 2020;


(ii)     use commercially reasonable efforts to file the Amended Plan with the
Bankruptcy Court no later than February 1, 2020;


8

--------------------------------------------------------------------------------





(iii)   use commercially reasonable efforts to obtain confirmation of the
Amended Plan as soon as reasonably practicable in accordance with the Bankruptcy
Code and the Bankruptcy Rules and on terms consistent with this Agreement;


(iv)   use their best efforts, which shall not require the Debtors to pay any
consideration, breach any obligations, or otherwise violate the terms of any
Backstop Commitment Letter, to cause various Backstop Parties to transfer
(whether by assignment, participation, or otherwise) to Consenting Noteholders
that were parties to the AHC Commitment Letter and any Consenting Noteholders
that were offered the opportunity to participate in any subsequent commitment in
connection with the Alternative Plan, their rights (subject to Section 7 hereof)
(including the right to receive fees thereunder) and obligations under
applicable Backstop Commitment Letters relating to up to $2 billion of
commitments;


(v)     so long as this Agreement has not been terminated, on the Effective
Date, the Debtors shall pay each Consenting Noteholder that holds Utility
Impaired Senior Notes and has executed this Agreement prior to the entry of the
RSA Approval Order and remains a party to this Agreement as of the Effective
Date, its pro rata share of the Underwriting Fee;


(vi)   so long as this Agreement has not been terminated, on the Effective Date,
the Debtors shall pay each Consenting Noteholder that has incurred professional
fees as a member of the Ad Hoc Committee, the lesser of (A) the amount of
professional fees and expenses it has incurred as a member of the Ad Hoc
Committee or (B) its pro rata share of the Expense Reimbursement Cap based upon
the amount of professional fees actually paid by such Consenting Noteholder as
of the Effective Date; and


(vii)   do all things reasonably necessary and appropriate in furtherance of
confirming the Amended Plan and the transactions contemplated thereby in
accordance with, and within the time frames contemplated by, this Agreement, in
each case to the extent consistent with, upon the advice of counsel, the
fiduciary duties of the board of directors or managers (or comparable governing
body), members, or partners, as applicable, of the Debtors; provided that the
Debtors shall not be obligated to agree to any modification of any document that
is inconsistent with the Amended Plan.


(b)         Negative Covenants.  Subject to the terms and conditions hereof, for
the duration of the Support Period, each of the Debtors shall not and shall
direct its attorneys, advisors and agents not to, directly or indirectly:


(i)       propose, pursue, or support any other plan or confirmation order that
does not incorporate the treatment for the Utility Senior Note Claims that is
set forth in the Term Sheet;


(ii)     propose, support, solicit, encourage, or participate in any chapter 11
plan or settlement of the Utility Senior Note Claims other than as set forth
herein;


(iii)    request that the Bankruptcy Court reinstate the Debtors’ exclusive
periods to file and solicit a plan of reorganization, provided that nothing
herein shall preclude the Debtors from further extending their exclusive periods
as to any plan


9

--------------------------------------------------------------------------------





with respect to which the Debtors are a proponent (but excluding a reinstatement
of the exclusive periods with respect to the Ad Hoc Committee);


(iv)   directly or indirectly, take any actions, or fail to take any actions,
where such taking or failing to take actions would be, in either case,
(A) inconsistent with this Agreement or (B) otherwise inconsistent with, or
reasonably expected to prevent, interfere with, delay or impede the
implementation or consummation of, the Amended Plan;


(v)    file, publish, circulate or otherwise distribute any pleading or make,
issue, publish, or communicate any critical, disparaging, derogatory,
defamatory, or negative statement to anyone relating to this Agreement, the
Amended Plan or any Consenting Noteholder (only with respect to a Consenting
Noteholder in the context of the Debtors and their affairs) without prior
written authorization from counsel to the Ad Hoc Committee; or


(vi)    directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 3(b).


(c)       Acknowledgement.  The Debtors hereby acknowledge and agree that upon
entry of the RSA Approval Order, the AHC Commitment Letter will be deemed
terminated in its entirety and as to all parties thereto.


4.          Agreements of the Shareholder Proponents.


(a)        Affirmative Covenants.  Subject to the terms and conditions hereof,
for the duration of the Support Period, each Shareholder Proponent, severally
and not jointly, shall and shall direct each of its attorneys, advisors and
agents to:


(i)          use commercially reasonable efforts to assist the Debtors in filing
the Amended Plan;


(ii)       use commercially reasonable efforts to assist the Debtors in
obtaining confirmation of the Amended Plan as soon as reasonably practicable in
accordance with the Bankruptcy Code and the Bankruptcy Rules and on terms
consistent with this Agreement; and


(iii)      subject to the receipt by such Shareholder Proponent of the
Disclosure Statement, as approved by the Bankruptcy Court as having adequate
information in accordance with section 1125 of the Bankruptcy Code, and other
solicitation materials in respect of the Amended Plan, vote or cause to be voted
all of its Claims and Interests against the Debtors to accept the Amended Plan
by delivering its duly executed and completed ballots accepting the Amended Plan
on a timely basis; provided that such vote shall be immediately revoked by such
Shareholder Proponent and deemed void ab initio upon termination of this
Agreement in accordance with the terms hereof by the Shareholder Proponents,
before the consummation of the Amended Plan.


10

--------------------------------------------------------------------------------





(b)          Negative Covenants.  Subject to the terms and conditions hereof,
for the duration of the Support Period, each Shareholder Proponent, severally
and not jointly, shall not and shall direct each of its attorneys, advisors and
agents not to, directly or indirectly:


(i)      propose, pursue, or support any other plan or confirmation order that
does not incorporate the treatment for the Utility Senior Note Claims that is
set forth in the Term Sheet;


(ii)     propose, support, solicit, encourage, or participate in any chapter 11
plan or settlement of the Utility Senior Note Claims other than as set forth
herein;


(iii)    change or withdraw (or cause to be changed or withdrawn) any vote cast
pursuant to Section 4(a)(iii) above;


(iv)    request that the Bankruptcy Court reinstate the Debtors’ exclusive
periods to file and solicit a plan of reorganization;


(v)    directly or indirectly, take any actions, or fail to take any actions,
where such taking or failing to take actions would be, in either case, (A)
inconsistent with this Agreement or (B) otherwise inconsistent with the
Shareholder Proponents’ obligations contained in this Agreement, or reasonably
expected to prevent, interfere with, delay or impede the implementation or
consummation of, the Amended Plan; or


(vi)   file, publish, circulate or otherwise distribute any pleading or make,
issue, publish, or communicate any critical, disparaging, derogatory,
defamatory, or negative statement to anyone relating to the this Agreement, the
Amended Plan or a Consenting Noteholder (only with respect to a Consenting
Noteholder in the context of the Debtors and their affairs) without prior
written authorization from counsel to the Ad Hoc Committee; or


(vii)   directly or indirectly, encourage any entity to undertake any action
prohibited by this Section 4(b).


5.          Termination.


(a)       Automatic Termination.  This Agreement will terminate automatically if
the Effective Date of the Amended Plan does not occur on or prior to (i)
September 30, 2020 or (ii) such later outside date approved by the Bankruptcy
Court but in no event later than December 31, 2020.


(b)        Creditor Termination Events.  The Requisite Consenting Noteholders
may terminate this Agreement upon delivery of written notice to the Debtors and
the Shareholder Proponents at any time after the occurrence of or during the
continuation of any of the following events (each, a “Creditor Termination
Event”):


(i)      the breach by the Debtors or the Shareholder Proponents of any of their
material obligations, representations, warranties, or covenants set forth in
this Agreement;


11

--------------------------------------------------------------------------------





(ii)     the treatment of any Utility Senior Note Claim or Utility Funded Debt
Claim in the Amended Plan is, or is modified to be, inconsistent in any material
respect (it being acknowledged that any change to the interest rate, maturity or
security with respect to the New Utility Funded Debt Exchange Notes, the New
Utility Long-Term Notes or the New Utility Short-Term Notes, the payment of the
Underwriting Fee and the Expense Reimbursement Cap, and the payment of other
reasonable fees and expenses to the extent provided in this Agreement or the
Term Sheet shall be deemed material) with the terms of this Agreement and the
Term Sheet;


(iii)    Backstop Commitment Letters representing a majority of the Aggregate
Backstop Commitment Amount outstanding at the applicable time are terminated;


(iv )    the Confirmation Order is not entered on or before June 30, 2020;


(v)    the issuance of a preliminary or permanent injunction by a court of
competent jurisdiction (including, without limitation, an order of the
Bankruptcy Court which has not been stayed) declaring the Amended Plan or any
material portion thereof (in each case, to the extent it relates to the terms
hereof) to be unenforceable or otherwise restricting the consummation of any
such material portion of the Amended Plan, and such ruling, judgment, or order
has not been stayed, reversed, or vacated, within fifteen (15) calendar days
after issuance;


(vi)     a final and non-appealable order has been entered in the Bankruptcy OII
that rejects the Amended Plan;


(vii)   the Debtors fail to achieve an investment grade rating on the New
Utility Funded Debt Exchange Notes, the New Utility Long-Term Notes, the New
Utility Short-Term Notes and the notes related to the Utility Reinstated Senior
Note Claims from at least one of Standard & Poor’s or Moody’s, on the Effective
Date;


(viii)  the Bankruptcy Court has entered a final and non-appealable order
authorizing a sale of the Debtors’ gas and electric assets to the State of
California or its designee;


(ix)    the CPUC has revoked or terminated the Utility’s Certificate of Public
Convenience and Necessity;


(x)     a trustee under section 1104 of the Bankruptcy Code or an examiner with
expanded powers shall have been appointed in the Chapter 11 Cases; or


(xi)    an order for relief under chapter 7 of the Bankruptcy Code shall have
been entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
dismissed, in each case by order of the Bankruptcy Court.


Notwithstanding the foregoing, if the asserted Creditor Termination Event is
curable and arises under Section 5(b)(iii), the Debtors shall have thirty (30)
days from the receipt of such written notice of termination from the Requisite
Consenting Noteholders specifying such Creditor


12

--------------------------------------------------------------------------------





Termination Event to cure such purported Creditor Termination Event, and if the
asserted Creditor Termination Event is curable and arises under any other
provision of Section 5(b), the Debtors and the Shareholder Proponents shall have
ten (10) days from the receipt of such written notice of termination from the
Requisite Consenting Noteholders specifying such purported default and Creditor
Termination Event to cure such purported Creditor Termination Event and, in each
case, no termination of this Agreement shall be effective unless and until the
expiration of the applicable period without such purported default and Creditor
Termination Event being waived or cured.


(c)        Plan Proponent Termination.  The Debtors or the Shareholder
Proponents may terminate this Agreement, in each case, upon delivery of written
notice to the Requisite Consenting Noteholders and counsel to the Ad Hoc
Committee upon (each, a “Proponent Termination Event”):


(i)     the material breach by any Consenting Noteholder then party to this
Agreement of any of their undertakings, obligations, representations,
warranties, or covenants set forth in this Agreement (it is acknowledged that a
breach of the provisions in Sections 2, 7, 8(b), 8(c), 8(d), and 8(f) shall be
deemed to be material); provided, that, except as provided in Section 5(c)(ii)
below, any such termination by reason of this Section 5(c)(i) shall be only with
respect to the applicable breaching Consenting Noteholder(s) and this Agreement
shall remain in full force and effect as to the other Parties hereto as of such
time;


(ii)  the material breach by any Consenting Noteholder that executed the AHC
Commitment Letter of any of their undertakings, obligations, representations,
warranties, or covenants set forth in this Agreement (it is acknowledged that a
breach of the provisions in Sections 2, 7, 8(b), 8(c), 8(d), and 8(f) shall be
deemed to be material);


(iii)   in the event that the Consenting Noteholders do not hold, in the
aggregate, more than (A) 66.7% of the aggregate principal amount of Utility
Impaired Senior Note Claims and (B) 66.7% of the aggregate principal amount of
Utility Short-Term Senior Note Claims, in each case, by 5:00 p.m. Pacific time
on January 28, 2020;


(iv)   the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction (including, without limitation, an order of the Bankruptcy Court
which has not been stayed), of any statute, regulation, ruling or order
declaring the Amended Plan or any material portion thereof (in each case, to the
extent it relates to the terms hereof) to be unenforceable or enjoining or
otherwise restricting the consummation of any such material portion of the
Amended Plan, and such ruling, judgment, or order has not been stayed, reversed,
or vacated, within fifteen (15) calendar days after issuance;


(v)     a trustee under section 1104 of the Bankruptcy Code or an examiner with
expanded powers shall have been appointed in the Chapter 11 Cases; or


13

--------------------------------------------------------------------------------





(vi)    an order for relief under chapter 7 of the Bankruptcy Code shall have
been entered in the Chapter 11 Cases, or the Chapter 11 Cases shall have been
dismissed, in each case by order of the Bankruptcy Court.


Notwithstanding the foregoing, if the asserted Proponent Termination event is
curable, other than the Proponent Termination Event in Section 5(c)(iii), the
Consenting Noteholder(s) shall have ten (10) days from the receipt of any such
written notice of termination from the Debtors or the Shareholder Proponents
specifying such purported default and Proponent Termination Event to cure such
purported default and Proponent Termination Event under this section and no
termination of this Agreement shall be effective unless and until the expiration
of such ten (10) day period without such purported default and Proponent
Termination Event being waived or cured.


(d)         Termination Generally.


(i)      No Party may terminate this Agreement based on an event caused by such
Party’s own failure to perform or comply in all material respects with the terms
and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions).


(ii)   Upon termination of this Agreement in accordance with this Section 5
(except for a termination as to an individual Consenting Noteholder pursuant to
Section 5(c)(i)), all Parties shall be released from any prospective
commitments, undertakings, and agreements under or related to this Agreement
other than obligations under this Agreement which by their terms expressly
survive termination.


(iii)    Termination of this Agreement does not relieve any party from liability
for its breach of this Agreement prior to such termination.


6.           Definitive Documents; Good Faith Cooperation; Further Assurances.


Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to, the pursuit, approval, implementation, and consummation of the
transactions contemplated by this Agreement and the Amended Plan as well as the
negotiation, drafting, execution, and delivery of the Definitive Documents. 
Furthermore, subject to the terms hereof, each of the Parties shall take such
action as may be reasonably necessary or reasonably requested by the other
Parties to carry out the purposes and intent of this Agreement, and shall
refrain from taking any action that would frustrate the purposes and intent of
this Agreement.  The Debtors and the Shareholder Proponents will provide Akin
Gump Strauss Hauer & Feld LLP, counsel to the Ad Hoc Committee, with advance
drafts of the Amended Plan, or any subsequent amendment or modification that
modifies or amends the treatment of any Utility Senior Notes.  For the avoidance
of doubt, nothing herein shall require any Consenting Noteholder to provide any
documentation or information to any regulatory or self-regulatory body having
jurisdiction over the Debtors or such Consenting Noteholder other than
information that is already included in this Agreement or is otherwise in the
public domain.


7.           Backstop Commitment Letters.


If a Consenting Noteholder or its affiliate that was not a Backstop Party on or
before January 10, 2020, becomes a Backstop Party (whether by assignment,
participation, or otherwise)


14

--------------------------------------------------------------------------------





(such party a “Subsequent Noteholder Backstop Party”), then such Subsequent
Noteholder Backstop Party agrees that its Backstop Commitment Letter shall
provide that:


(a)           all references to the Plan (as such term is defined in the
Backstop Commitment Letter) shall be modified to refer to the Amended Plan;



(b)          in the case of any termination right or condition that may only be
asserted upon action of holders of at least a majority of the Backstop
Commitments, such Subsequent Noteholder Backstop Party may only assert such
termination right or condition if Backstop Parties, other than Subsequent
Noteholder Backstop Parties, having Backstop Commitments representing at least a
majority of the Backstop Commitments (without regard to Backstop Commitment
Amounts for all Subsequent Noteholder Backstop Parties) also exercise such
termination right;


(c)          in the case of any waiver, amendment or consent request, such
Subsequent Noteholder Backstop Party shall be deemed to have granted such
waiver, amendment or consent with respect to all Backstop Commitments held by it
if Backstop Parties, other than Subsequent Noteholder Backstop Parties, having
Backstop Commitments representing at least (1) for purposes of Sections 11(a)(i)
and 11(b) of the applicable Backstop Commitment Letter, a majority, (2) for
purposes of Sections 11(a)(ii) and 11(c) of the applicable Backstop Commitment
Letter, 60%, and (3) for purposes of Section 5(s) of the applicable Backstop
Commitment Letter, 66 2/3%, in each case of the Backstop Commitments (without
regard to Backstop Commitment Amounts for all Subsequent Noteholder Backstop
Parties) grant such waiver, amendment or consent request; provided, that, such
provisions will not apply to amendments, waivers or terminations within the
provisions of Sections 11(a)(i)(A), 11(a)(i)(B), or 11(a)(i)(D) of the
applicable Backstop Commitment Letter;



(d)          except as provided in Section 7(e) below, in the case of any
termination right that may be exercised individually, such Subsequent Noteholder
Backstop Party may not exercise such termination right with respect to any
Backstop Commitment held by it unless Backstop Parties, other than Subsequent
Noteholder Backstop Parties, holding at least 50% of the other Backstop
Commitments (without regard to Backstop Commitment Amounts for all Subsequent
Noteholder Backstop Parties) also exercise such termination right; and



(e)       notwithstanding anything to the contrary in the Backstop Commitment
Letter or this Agreement, such Subsequent Noteholder Backstop Party may
terminate any Backstop Commitment held by it in the event that this Agreement is
terminated with respect to such Subsequent Backstop Party or all Consenting
Noteholders for any reason;


provided that in each case of (b), (c) and (d) no such termination or consent
right, waiver, amendment or modification shall have a disproportionate effect on
Subsequent Noteholder Backstop Parties (in their capacity as Backstop Parties)
as compared to other Backstop Parties.


8.           Mutual Representations and Warranties.


Each of the Parties, severally and not jointly, represents and warrants to each
other Party that the following statements are true, correct, and complete as of
the date hereof (or, if later, the date that such Party first became or becomes
a Party) but, solely with respect to the Debtors, subject to any limitations or
approvals arising from, or required by, the commencement of the Chapter 11
Cases:


(a)        it is validly existing and in good standing under the laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by


15

--------------------------------------------------------------------------------





bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;


(b)         except as expressly provided in this Agreement or as may be required
for disclosure by the SEC, no material consent or approval of, or any
registration or filing with, any governmental authority or regulatory body is
required for it to carry out and perform its obligations under this Agreement
and the Amended Plan;


(c)         it has all requisite organizational power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement and the Amended Plan;


(d)         the execution and delivery by it of this Agreement, and the
performance of its obligations hereunder, have been duly authorized by all
necessary organizational action on its part;


(e)          it has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement; and


(f)        the execution, delivery, and performance by such Party of this
Agreement does not and will not (i) violate any provision of law, rule, or
regulation applicable to it or any of its subsidiaries or its charter or bylaws
(or other similar governing documents) or those of any of its subsidiaries, (ii)
conflict with, result in a breach of, or constitute (with or without notice or
lapse of time or both) a default under any material debt for borrowed money to
which it or any of its subsidiaries is a party, or (iii) violate any order,
writ, injunction, decree, statute, rule, or regulation.


9.         Amendments.  Except as otherwise expressly set forth herein, this
Agreement (including any exhibits or schedules hereto and thereto) may not be
waived, modified, amended, or supplemented except in a writing signed by the
Debtors, the Shareholder Proponents, and the Requisite Consenting Noteholders,
provided, that any modification, amendment, or change to the definition of
“Requisite Consenting Noteholders” shall require the written consent of each
Consenting Noteholder (which may be given by its attorney).  In the event that a
materially adversely affected Consenting Noteholder does not consent to a
waiver, change, modification, or amendment to this Agreement requiring the
consent of such Consenting Noteholder (“Non-Consenting Noteholders”), but such
waiver, change, modification, or amendment receives the consent of the Requisite
Consenting Noteholders, this Agreement shall be deemed to have been terminated
only as to such Non-Consenting Noteholder, and this Agreement shall continue in
full force and effect in respect to all other Consenting Noteholder. 
Notwithstanding the foregoing, the Debtors may amend, modify, or supplement the
Amended Plan from time to time without the consent of any Consenting Noteholder
to cure any ambiguity, defect (including any technical defect), or
inconsistency, provided, that any such amendments, modifications, or supplements
do not materially adversely affect the rights, interests, or treatment of the
Consenting Noteholders under this Agreement or the Amended Plan (it being
acknowledged that any change to the interest rate, maturity or security with
respect to the New Utility Funded Debt Exchange Notes, the New Utility Long-Term
Notes or the New Utility Short-Term Notes shall be deemed material).


16

--------------------------------------------------------------------------------





10.         Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)          This Agreement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of
California and applicable federal law, without giving effect to the conflicts of
law principles thereof.


(b)         Each Party irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in the Bankruptcy
Court and each Party hereby irrevocably submits to the exclusive jurisdiction of
the Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains
from) jurisdiction, Courts of the State of California and of the United States
District Court of the Northern District of California, and any appellate court
from any thereof, for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement.  Each Party further agrees that notice as provided herein
shall constitute sufficient service of process and the Parties further waive any
argument that such service is insufficient.  Each Party hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the Bankruptcy Court as described herein for any reason, (ii)
that it or its property is exempt or immune from jurisdiction of such court or
from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) that (A) the proceeding
in such court is brought in an inconvenient forum, (B) the venue of such
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such court.


(c)       EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.


11.       Specific Performance/Remedies.  The Parties understand and agree that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (including attorneys’ fees
and costs) as a remedy of any such breach, without the necessity of proving the
inadequacy of money damages as a remedy.  Each Party hereby waives any
requirement for the security or posting of any bond in connection with such
remedies.


17

--------------------------------------------------------------------------------





12.       Survival.  Notwithstanding the termination of this Agreement pursuant
to Section 5 hereof, Sections 10-22 shall survive such termination and shall
continue in full force and effect in accordance with the terms hereof;
provided that any liability of a Party for failure to comply with the terms of
this Agreement shall survive such termination.


13.       Headings.  The headings of the sections, paragraphs, and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof or, for any purpose, be deemed a part of this Agreement.


14.       Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of the Parties and their respective successors, permitted
assigns, heirs, executors, administrators, and representatives; provided that
nothing contained in this Section 14 shall be deemed to permit Transfers of the
Claims, or any Claims other than in accordance with the express terms of this
Agreement.


15.        Several, Not Joint, Obligations.  The agreements, representations,
warranties, and obligations of the Parties under this Agreement are, in all
respects, several and not joint.


16.       Relationship Among Parties.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary hereof.  No Party shall have any
responsibility for any trading by any other entity by virtue of this Agreement. 
No prior history, pattern, or practice of sharing confidences among or between
the Parties shall in any way affect or negate this understanding and agreement. 
The Parties, other than the Shareholder Proponents, have no agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the Debtors
and do not constitute a “group” within the meaning of Rule 13d-5 under the
Securities Act, as amended.


17.       Prior Negotiations; Entire Agreement.  This Agreement, including the
exhibits and schedules hereto (including the Term Sheet), constitutes the entire
agreement of the Parties, and supersedes all other prior negotiations, with
respect to the subject matter hereof and thereof.


18.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same agreement.  Execution copies of this Agreement
delivered by facsimile or PDF shall be deemed to be an original for the purposes
of this paragraph.


19.        Notices.  All notices hereunder shall be deemed given if in writing
and delivered, if contemporaneously sent by electronic mail, facsimile, courier
or by registered or certified mail (return receipt requested) to the following
addresses and facsimile numbers:



 
(a)   If to the Debtors, to:
     
PG&E Corporation
 
77 Beale Street



18

--------------------------------------------------------------------------------






 
San Francisco, CA 94105
 
Attention: Janet Loduca

     
With a copy to:
     
Weil, Gotshal & Manges LLP 767 Fifth Avenue
 
New York, NY 10153
 
Attention: Stephen Karotkin, Jessica Liou, and Matthew Goren
 
(stephen.karotkin@weil.com, jessica.liou@weil.com, matthew.goren@weil.com)
     
- and -
     
Cravath, Swaine & Moore LLP 825 8th Avenue
 
New York, NY 10019
 
Attention: Kevin Orsini and Paul Zumbro (korsini@cravath.com,
pzumbro@cravath.com)
     
(b)    If to the Shareholder Proponents:
     
Jones Day
 
555 South Flower Street
 
Fiftieth Floor
 
Los Angeles, California
 
Attn:  Bruce Bennett and Joshua Mester
 
(bbennett@jonesday.com, jmester@jonesday.com)
     
(c)    If to a Consenting Noteholder, to the address listed on the signature
page for such Consenting Noteholder.
     
With a copy to:
     
Akin Gump Strauss Hauer & Feld LLP
 
One Bryan Park
 
New York, New York
 
Attention:  Michael S. Stamer and David H. Botter
 
(mstamer@akingump.com, dbotter@akingump.com)



Any notice given by delivery, mail, or courier shall be effective when
received.  Any notice given by facsimile or electronic mail shall be effective
upon oral, machine, or electronic mail (as applicable) confirmation of
transmission.


20.        No Solicitation; Adequate Information.  This Agreement is not and
shall not be deemed to be a solicitation for consents to the Amended Plan.  The
votes of the holders of Claims against and Interests in the Debtors will not be
solicited until such holders who are entitled to vote on the Amended Plan have
received the Amended Plan, the Disclosure Statement, as


19

--------------------------------------------------------------------------------





approved by the Bankruptcy Court as having adequate information in accordance
with section 1125 of the Bankruptcy Code, and related ballots, and other
required solicitation materials.  In addition, this Agreement does not
constitute an offer to issue or sell securities to any person or entity, or the
solicitation of an offer to acquire or buy securities, in any jurisdiction where
such offer or solicitation would be unlawful.


21.          Severability.  If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall
be held invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision hereof and this Agreement shall continue in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Further, it is the intention of the parties that nothing
in this Agreement shall obligate any party to make a filing with the Securities
and Exchange Commission pursuant to Section 13 or Section 16 of the Securities
Exchange Act of 1934, as amended.  Upon any such determination of invalidity or
a requirement to file, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.


22.          Interpretation; Rules of Construction; Representation by Counsel.
When a reference is made in this Agreement to a Section, Exhibit, or Schedule,
such reference shall be to a Section, Exhibit, or Schedule, respectively, of or
attached to this Agreement unless otherwise indicated.  Unless the context of
this Agreement otherwise requires, (a) words using the singular or plural number
also include the plural or singular number, respectively, (b) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (c) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation,” and (d) the word “or” shall not be exclusive and shall be read to
mean “and/or.”  The Parties agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding, or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.


23.        Additional Consenting Noteholders.  Any holder of a Utility Senior
Note Claim or Utility Funded Debt Claim may at any time become a party to this
Agreement as a Consenting Noteholder (a “Joining Party”) by executing a Joinder
Agreement, pursuant to which such Joining Party represents and warrants to the
Debtors, the Shareholder Proponents, and the other Consenting Noteholders that
it agrees to be bound by the terms of this Agreement as a Consenting Noteholder
hereunder.


24.         Effectiveness.  Except as set forth in the immediately succeeding
sentence, this Agreement shall be effective and binding on all Parties on the
Agreement Effective Date.  Upon the Agreement Effective Date and until the
earlier of entry of the RSA Approval Order and the RSA Deadline, the Debtors,
the Shareholder Proponents, and the Consenting Noteholders shall proceed in good
faith to seek Bankruptcy Court approval of this Agreement and the Parties shall
not, directly or indirectly, propose, file, support, solicit, encourage or
participate in any chapter 11 plan or settlement of Utility Senior Note Claims
other than as set forth herein.  This Agreement


20

--------------------------------------------------------------------------------





shall be null and void, and of no further force or effect, if the RSA Approval
Order is not entered by the RSA Deadline.


[Signature pages follow.]


21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacities as officers of the undersigned and not in any other
capacity, as of the date first set forth above.





 
COMPANY
            PG&E CORPORATION
           
By:
/s/ Janet C. Loduca
     
Name:
Janet C. Loduca
     
Title:
Senior Vice President, General Counsel
 





  PACIFIC GAS AND ELECTRIC COMPANY
           
By:
/s/ Janet C. Loduca
     
Name:
Janet C. Loduca
     
Title:
Senior Vice President, General Counsel
 









[Signature Page for Restructuring Support Agreement]


--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER



AP KENT CREDIT MASTER FUND, L.P.
  By: AP Kent Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO ACCORD MASTER FUND III, L.P.
  By: Apollo Accord Management III, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO A-N CREDIT FUND (DELAWARE), L.P. OVERFLOW 2
  By: Apollo A-N Credit Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------






APOLLO A-N CREDIT FUND (DELAWARE), L.P.
  By: Apollo A-N Credit Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO ATLAS MASTER FUND, LLC
  By: Apollo Atlas Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO CENTRE STREET PARTNERSHIP, L.P.
  By: Apollo Centre Street Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------






APOLLO CREDIT MASTER FUND LTD.
  By: Apollo ST Fund Management LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO CREDIT STRATEGIES MASTER FUND LTD.
  By: Apollo ST Fund Management LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO CREDIT FUNDS ICAV, an Umbrella Irish Collective Asset-Management Vehicle
with Segregated Liability between its Sub-Funds, acting in respect of its
Sub-Fund, APOLLO HELIUS MULTI-CREDIT FUND I
  By: ACF Europe Management, LLC, its portfolio manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 







 
[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------






APOLLO LINCOLN FIXED INCOME FUND, L.P.
  By: Apollo Lincoln Fixed Income Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO MOULTRIE CREDIT FUND, L.P.
  By: Apollo Moultrie Credit Fund Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.
  By: Apollo Tactical Value SPN Management, LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 



 




[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------




APOLLO TR ENHANCED LEVERED YIELD LLC
  By: Apollo Total Return Enhanced Management LLC, its investment manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






APOLLO TR OPPORTUNISTIC LTD.
  By: Total Return Enhanced Management LLC, its manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       

and By: Total Return Management LLC, its manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 



 




[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



ATHORA LUX INVEST S.C.S.p in respect of its compartment, MULTI-CREDIT STRATEGY

  By: Apollo Management International LLP, its portfolio manager
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






FRANKLIN ALTERNATIVE STRATEGIES FUND in respect of its series FRANKLIN K2
ALTERNATIVE STRATEGIES FUND
  By: Apollo Credit Management, LLC, its sub-advisor
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






FRANKLIN ALTERNATIVE STRATEGIES FUND in respect of its series FRANKLIN K2 LONG
SHORT CREDIT FUND
  By: Apollo Credit Management, LLC, its sub-advisor
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 



 




[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



FRANKLIN TEMPLETON INVESTMENT FUNDS in respect of its compartment, FRANKLIN K2
ALTERNATIVE STRATEGIES FUND

  By: Apollo SA Management, LLC, its sub-advisor
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






FRANKLIN TEMPLETON INVESTMENT FUNDS in respect of its compartment, FRANKLIN K2
LONG SHORT CREDIT FUND
  By: Apollo SA Management, LLC, its sub-advisor
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






IVY APOLLO MULTI ASSET INCOME FUND   By: Apollo Credit Management, LLC, its
sub-advisor
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 



 


 
[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



IVY APOLLO STRATEGIC INCOME FUND

  By: Apollo Credit Management, LLC, its sub-advisor
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 






K2 APOLLO LIQUID CREDIT MASTER FUND LTD.
  By: Apollo Capital Management, L.P., its sub-advisor
  By: Apollo Capital Management GP, LLC, its general partner
       
By:
/s/ Joseph D. Glatt 

 
Name:
Joseph D. Glatt
  Title:
Vice President
       
Notice
Address:
9 West 57th Street, 37th Floor, New York, NY 10019
 

 






[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON-ASP FUND, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
        Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com
 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------


CONSENTING NOTEHOLDER


Party:
CANYON BALANCED MASTER FUND, LTD.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




 Notice Address:


Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON DISTRESSED OPPORTUNITY MASTER FUND II, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:

Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 








[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------





CONSENTING NOTEHOLDER


Party:
CANYON DISTRESSED OPPORTUNITY MASTER FUND III, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON DISTRESSED TX (A) LLC

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
THE CANYON VALUE REALIZATION MASTER FUND, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON BLUE CREDIT INVESTMENT FUND L.P.

       
By:
Canyon Capital Advisors LLC,

its co-Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 



By:
Canyon Partners Real Estate LLC,

its co-Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




 Notice Address:


Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON-EDOF (MASTER) L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON-GRF MASTER FUND II, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 


Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON NZ-DOF INVESTING, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 








[Signature Page to Restructuring Support Agreement]


--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
EP CANYON LTD.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:


Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 








[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON VALUE REALIZATION MAC 18 LTD.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 







[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CANYON VALUE REALIZATION FUND, L.P.

       
By:
Canyon Capital Advisors LLC,

its Investment Advisor

 
      By:
/s/ Jonathan M. Kaplan
  Name:
Jonathan M. Kaplan
  Title:
Authorized Signatory
 




 Notice Address:



Attention – Legal Department
2000 Avenue of the Stars, 11th FL

Los Angeles, CA 90067



Email:  legal@canyonpartners.com

 







[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


* Please note that this signature pages binds only the following fund managed by
Capital Research and Management Company and not any other fund or account
managed by Capital Research and Management Company or its affiliates unless and
until such other fund or account executes and deliver a signature page thereto:



Party:
AMERICAN BALANCED FUND

AMERICAN FUNDS CORPORATE BOND FUND

AMERICAN FUNDS GLOBAL BALANCED FUND

AMERICAN FUNDS MULTI-SECTOR INCOME FUND

AMERICAN FUNDS STRATEGIC BOND FUND

AMERICAN FUNDS INSURANCE SERIES – ASSET ALLOCATION FUND

AMERICAN FUNDS INSURANCE SERIES – BOND FUND
AMERICAN FUNDS INSURANCE SERIES – CAPITAL INCOME BUILDER
AMERICAN FUNDS INSURANCE SERIES – GLOBAL BALANCED FUND

AMERICAN FUNDS INSURANCE SERIES – GLOBAL BOND FUND
AMERICAN FUNDS INSURANCE SERIES – HIGH-INCOME BOND FUND
AMERICAN HIGH-INCOME TRUST

THE BOND FUND OF AMERICA

CAPITAL GROUP CAPITAL INCOME BUILDER (CANADA)

CAPITAL GROUP CAPITAL INCOME BUILDER (LUX)

CAPITAL GROUP GLOBAL ALLOCATION FUND (LUX)

CAPITAL GROUP GLOBAL BALANCED FUND (CANADA)

CAPITAL GROUP WORLD BOND FUND (CANADA)

CAPITAL GROUP PRIVATE CLIENT SERVICES FUNDS – CAPITAL GROUP CORE BOND FUND
CAPITAL INCOME BUILDER

CAPITAL WORLD BOND FUND

THE INCOME FUND OF AMERICA

INTERMEDIATE BOND FUND OF AMERICA

      Capital Research and Management Company, for and on behalf of the above
Consenting Noteholders 
       
By:
/s/ Kristine M. Nishiyama
 
Name:
Kristine M. Nishiyama
        Notice Address:
c/o Capital Research and Management Company,
 
333 South Hope Street, 55th floor
 
Los Angeles, CA 90017
    Attention:  Casey Solomon and Kristine Nishiyama
    E-mail:  kkc@capgroup.com / cazs@capgroup.com / knn@capgroup.com
 








[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
Citadel Advisors LLC, on behalf of certain funds it manages

              By:
/s/ Noah Goldberg
  Name:
Noah Goldberg, Authorized Signatory
        Address
Citadel, 601 Lexington Avenue, New York, New York, 10022, Attention:  Legal
  Contact:
noah.goldberg@citadel.com; david.bernfeld@citadel.com; jeff.psaki@citadel.com
 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER
 


Party:
Davidson Kempner Capital Management LP, on behalf of certain of its affiliated
investment funds
     
By:
/s/ Gabriel T. Schwartz 

 
Name:
Gabriel T. Schwartz        
Notice
Address:


520 Madison Avenue, 30th Floor

New York, NY  10022

Attention:  Kunal Shah, Louis Littman

Email:  kshah@dkp.com, llittman@dkp.com, ttroyer@dkp.com

 



 




[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER



Party:
Elliott Management Corporation
     
By:
/s/ Elliot Greenberg

 
Name:
Elliot Greenberg   Title:
Vice President
       
Notice
Address:


Elliott Management Corporation

40 West 57th Street

New York, New York  10019

Attn:  Jeff Rosenbaum, Lee Grinberg, and Elliot Greenberg

Email:  JRosenbaum@elliottmgmt.com LGrinberg@elliottmgmt.com
EGreenberg@elliottmgmt.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Address/Telephone:


Farallon Capital Management, L.L.C.
One Maritime Plaza, Suite 2100
San Francisco, California 94111
Attention: Raj Patel/Michael Linn
Telephone: ( 415) 421-2132
Facsimile: (415) 421-2133
 
FARALLON CAPITAL PARTNERS, L.P.
FARALLON CAPITAL INSTITUTIONAL
PARTNERS, L.P.
FARALLON CAPITAL INSTITUTIONAL
PARTNERS II, L.P.
FARALLON CAPITAL OFFSHORE
INVESTORS II, L.P.
FARALLON CAPITAL (AM) INVESTORS, L.P.
FARALLON CAPITAL INSTITUTIONAL
PARTNERS III, L.P.
            By:

Farallon Partners, L.L.C.,
their General Partner
                    By:
/s/ Michael G. Linn
     
Michael G. Linn

      Managing Member                   Address/Telephone:
FOUR CROSSINGS INSTITUTIONAL
PARTNERS V, L.P.
  Farallon Capital Management, L.L.C.       One Maritime Plaza, Suite 2100 By:
Farallon Institutional (GP) V, L.L.C.,   San Francisco, California 94111   its
General Partner  
Attention: Raj Patel/Michael Linn
      Telephone: (415) 421-2132      
Facsimile: (415) 421-2133
By:
/s/ Michael G. Linn
 
 
Michael G. Linn
      Managing Member          
Address/Telephone:
 FARALLON CAPITAL F5 MASTER I, L.P.
         
Farallon Capital Management, L.L.C.
     
One Maritime Plaza, Suite 2100
By:
Farallon F5 (GP), L.L.C.,
 
San Francisco, California 94111
  its General Partner  
Attention: Raj Patel/Michael Linn
     
Telephone: (415) 421-2132
     
Facsimile: (415) 421-2133
By: /s/ Michael G. Linn       Michael G. Linn       Managing Member  









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
Oaktree Capital Management, L.P. solely on behalf of certain of its funds and
accounts that hold Utility Senior Note Claims.
        By:
/s/ David Brown
  Name:
David Brown
  Title:
Managing Director
 




By:
/s/ Jordan Mikes
  Name:
Jordan Mikes
  Title:
Senior Vice President         Notice Address:


333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071
 











[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER


Party:
CONSENTING HOLDERS FOR WHICH PACIFIC
INVESTMENT MANAGEMENT COMPANY LLC
ACTS AS INVESTMENT ADVISER OR
MANAGER1
 



By:
Pacific Investment Management Company LLC, as
investment adviser or manager
[image00005.jpg]
    By:
/s/ T. Christian Stracke
Name:
T. Christian Stracke
Title:
Managing Director




Notice Information:


c/o Pacific Investment Management Company LLC
650 Newport Center Drive
Newport Beach, CA 92660
Attention: Legal Counsel
Telephone: (949) 720-6000
Facsimile: (949) 720-1376
Email: ControlGroup-NB@pimco.com










--------------------------------------------------------------------------------

             1 The obligations arising out of this instrument are several and
not joint with respect to each participating Consenting Noteholder for which
Pacific Investment Management Company LLC acts as investment adviser or manager,
in accordance with its proportionate interest in the Claims held by all
Consenting Noteholders, and the parties agree not to proceed against any
Consenting Noteholder for the obligations of another. To the extent a Consenting
Noteholder is a registered investment company ("Trust") or a series thereof, a
copy of the Declaration of Trust of such Trust is on file with the Secretary of
State of The Commonwealth of Massachusetts or Secretary of State of the State of
Delaware. The obligations of or arising out of this instrument are not binding
upon any of such Trust's trustees, officers, employees, agents or shareholders
individually, but are binding solely upon the assets and property of the Trust
in accordance with its proportionate interest in the Claims held by all
Consenting Noteholders. If this instrument is executed by or on behalf of a
Trust on behalf of one or more series of the Trust, the assets and liabilities
of each series of the Trust are separate and distinct and the obligations of or
arising out of this instrument are binding solely upon the assets or property of
the series on whose behalf this instrument is executed. If this agreement is
being executed on behalf of more than one series of a Trust, the obligations of
each series hereunder shall be several and not joint, in accordance with its
proportionate interest in the Claims held by all Consenting Noteholders, and the
parties agree not to proceed against any series for the obligations of another.









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER
 


Party:
Sculptor Master Fund, Ltd.
      By:
Sculptor Capital LP, its investment manager
  By:
Sculptor Capital Holding Corporation, its General Partner
       
By:
/s/ Wayne Cohen

 
Name:
Wayne Cohen
  Title:
President and Chief Operating Officer
       
Notice
Address:


Sculptor Capital LP, 39th Floor

9 W 57th Street,

New York, NY 10019

Attention:  Michael Barnett and Norman Greenberg

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER
 


Party:
Sculptor Enhanced Master Fund, Ltd.
      By:
Sculptor Capital LP, its investment manager
  By:
Sculptor Capital Holding Corporation, its General Partner
       
By:
/s/ Wayne Cohen

 
Name:
Wayne Cohen
  Title:
President and Chief Operating Officer
       
Notice
Address:


Sculptor Capital LP, 39th Floor

9 W 57th Street,

New York, NY 10019

Attention:  Michael Barnett and Norman Greenberg

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER
 


Party:
Sculptor Credit Opportunities Master Fund, Ltd.
      By:
Sculptor Capital LP, its investment manager
  By:
Sculptor Capital Holding Corporation, its General Partner
       
By:
/s/ Wayne Cohen

 
Name:
Wayne Cohen
  Title:
President and Chief Operating Officer
       
Notice
Address:


Sculptor Capital LP, 39th Floor

9 W 57th Street,

New York, NY 10019

Attention:  Michael Barnett and Norman Greenberg

 



 




[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER
 


Party:
Sculptor GC Opportunities Master Fund, Ltd.
      By:
Sculptor Capital LP, its investment manager
  By:
Sculptor Capital Holding Corporation, its General Partner
       
By:
/s/ Wayne Cohen

 
Name:
Wayne Cohen
  Title:
President and Chief Operating Officer
       
Notice
Address:


Sculptor Capital LP, 39th Floor

9 W 57th Street,

New York, NY 10019

Attention:  Michael Barnett and Norman Greenberg

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER



Party:

Sculptor SC II, LP

        By:

Sculptor SC GP, LP, its General Partner
  By:

Sculptor SC GP, LLC, its General Partner
 
By:
Sculptor Capital Advisors LP, its Sole Member
  By:
Sculptor Capital Holding Corporation, its General Partner
        By: /s/ Wayne Cohen   Name: Wayne Cohen   Title:

President and Chief Operating Officer
       
Notice
Address:


Sculptor Capital LP, 39th Floor
9 W 57th Street,
New York, NY 10019
Attention: Michael Barnett and Norman Greenberg
 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



CONSENTING NOTEHOLDER



Party:

Third Point LLC (Investment Manager)
        By: /s/ James P. Gallagher
  Name: James P. Gallagher   Title:

CAO
       
Notice
Address:


55 Hudson Yards, 49th Floor
New York NY 10001
Attn: Operations
 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------




CONSENTING NOTEHOLDER



Party:

VÄRDE PARTNERS, INC.,

on behalf of certain affiliated private funds and investment vehicles
        By: /s/ Scott Hartman
  Name: Scott Hartman   Title:

Principal

       
Notice
Address:


Värde Partners, Inc.
Attn: Scott Hartman
901 Marquette Avenue South
Suite 3300
Minneapolis, MN 55402
  Email:

legalnotices@varde.com; shartman@varde.com;
dma@varde.com

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



SHAREHOLDER PROPONENT



Party:

Abrams Capital Management, L.P.
on behalf of certain funds and accounts it manages or advises
        By:
Abrams Capital Management LLC,
its general partner
        By: /s/ David Abrams
  Name: David Abrams   Title:

Manager

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------



 
SHAREHOLDER PROPONENT



Party:

Knighthead Capital Management, LLC
on behalf of certain funds and accounts it manages or advises
        By: /s/ Thomas A. Wagner
  Name: Thomas A. Wagner   Title:

Manager Member

 









[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------


EXHIBIT A




PG&E Corporation and Pacific Gas and Electric Company


Summary of Terms Relevant to Treatment of Utility Senior Note Claims
January 22, 2020




The following are the terms regarding the treatment of senior unsecured notes
asserted against Pacific Gas and Electric Company (the “Utility” and
collectively with PG&E Corporation “HoldCo”, the “Debtors”), to be incorporated
into the joint plan of reorganization filed by the Debtors and the Shareholder
Proponents on December 12, 2019 in the Debtors’ reorganization cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of California (the “Bankruptcy Court”) pursuant to a Restructuring
Support Agreement (the “RSA”) among the Debtors, the Consenting Noteholders, and
the Shareholder Proponents (each a “Party” and collectively, the “Parties”).


This term sheet does not constitute (nor shall it be construed as) an offer with
respect to any securities or a solicitation of acceptances or rejections for any
plan of reorganization, it being understood that any such offer or solicitation
shall be made only in compliance with section 1145 of the Bankruptcy Code and
other applicable rules and laws.


All statements and information contained herein (1) are settlement
communications, (2) are made without prejudice to any party’s legal position,
(3) are subject to Federal Rule of Evidence 408, the mediation privileges, and
any applicable bankruptcy or state law covering the same subject matter, (4)
shall not constitute an admission of liability by any person or entity, and (5)
are not discoverable or admissible for any purpose in any legal or
administrative proceeding whatsoever.


* * *


1

--------------------------------------------------------------------------------





Article I - Definitions
“General Unsecured Claim” means any Claim, other than a DIP Facility Claim,
Administrative Expense Claim, Professional Fee Claim, Priority Tax Claim, Other
Secured Claim, Priority Non-Tax Claim, Funded Debt Claim, Workers’ Compensation
Claim, 2001 Utility Exchange Claim, Fire Claim, Intercompany Claim, Utility
Senior Note Claim, or Subordinated Debt Claim, that is not entitled to priority
under the Bankruptcy Code or any Final Order. General Unsecured Claims shall
include any (i) Prepetition Executed Settlement Claim and (ii) Claim for damages
resulting from or otherwise based on the Debtors’ rejection of an executory
contract or unexpired lease.
 
“New Utility Funded Debt Exchange Notes” means, collectively, (i) $1,999 million
in new senior secured notes issued by the Utility on the Effective Date that
shall bear interest at the rate of 3.15%, mature on the 66 month anniversary of
the Effective Date, and otherwise have the same terms and conditions of the
Reference Short-Term Senior Note Documents; and (ii) $1,999 million in new
senior secured notes issued by the Utility on the Effective Date that shall bear
interest at the rate of 4.50%, mature on the anniversary of the Effective Date
in 2040, and otherwise have the same terms and conditions of the Reference
Long-Term Senior Note Documents.
 
“New Utility Long-Term Notes” means, collectively, (i) $3.1 billion in new
senior secured notes issued by the Utility on the Effective Date that shall bear
interest at the rate of 4.55%, mature on the anniversary of the Effective Date
in 2030, and otherwise have the same terms and conditions of the Reference
Long-Term Senior Note Documents; and (ii) $3.1 billion in new senior secured
notes issued by the Utility on the Effective Date that shall bear interest at
the rate of 4.95%, mature on the anniversary of the Effective Date in 2050, and
otherwise have the same terms and conditions of the Reference Long-Term Senior
Note Documents.
 
“New Utility Short-Term Notes” means, collectively, (i) $875 million in new
senior secured notes issued by the Utility on the Effective Date that shall bear
interest at the rate of 3.45%, mature on the anniversary of the Effective Date
in 2025, and otherwise have the same terms and conditions as the Reference
Short-term Senior Note Documents; and (ii) $875 million in new senior secured
notes issued by the Utility on the Effective Date that shall bear interest at
the rate of 3.75%, mature on the anniversary of the Effective Date in 2028 and
otherwise have substantially similar



2

--------------------------------------------------------------------------------






 
terms and conditions as the Reference Short-Term Senior Notes Documents.
 
“Reference Long-Term Senior Note Documents” means the indenture governing the
3.95% Senior Notes due December 1, 2047, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time solely with respect to the 3.95% Senior Notes due
December 1, 2047).
 
“Reference Short-Term Senior Note Documents” means the indenture governing the
6.05% Senior Notes due March 1, 2034, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time solely with respect to the 6.05% Senior Notes due
March 1, 2034).
 
“Utility Funded Debt Claim Interest and Charges Amount” means the sum of
(i) interest on the applicable Utility Funded Debt Claim Principal Amount that
was accrued and unpaid prior to the Petition Date calculated using the
applicable non-default contract rate, (ii) reasonable fees and charges and other
obligations owed as of the Petition Date to the extent provided in the
applicable Utility Funded Debt Document, (iii) reasonable attorneys’ fees and
expenses of counsel to the agents and certain lenders under the Utility Revolver
Documents and Utility Term Loan Documents and certain holders of claims under PC
Bond LOC Documents solely to the extent provided in the applicable Utility
Funded Debt Document, not to exceed $7 million in the aggregate; and (iv)
interest calculated using the Federal Judgment Rate on the sum of the applicable
Utility Funded Debt Claim Principal Amount plus the amounts in clauses (i) and
(ii) for the period commencing on the day after the Petition Date (or with
respect to a Utility Funded Debt Claim based upon a PC Bond LOC Document, the
later of the day after the Petition Date and the date on which such
reimbursement obligation was actually paid) and ending on the Effective Date.

 
“Utility Funded Debt Claim Principal Amount” means the portion of an Utility
Funded Debt Claim consisting of principal outstanding as of the Petition Date,
or, with respect to claims under a PC Bond LOC Document, the reimbursement
obligation, actually paid under such PC Bond LOC Document.
 
“Utility Funded Debt Documents” means, collectively, the (i) Utility Revolver
Documents, (ii) Utility Term Loan Documents, and (iii) PC Bond Documents.
 
“Utility Impaired Senior Note Claims” means any Claim arising under, or related
to, the Utility Impaired Senior Note Documents.
 
“Utility Impaired Senior Note Claim Interest Amount” means the sum of
(i) interest on the applicable Utility Impaired Senior Note Claim Principal
Amount that was accrued and unpaid prior to the Petition Date calculated using
the applicable non-default contract rate plus (ii) interest calculated using the
Federal Judgment Rate on the sum of the applicable principal of an Utility
Impaired Senior Note Claim plus the amount in clause (i) for the



3

--------------------------------------------------------------------------------






 
period commencing on the day after the Petition Date and ending on the Effective
Date.
 
“Utility Impaired Senior Note Claim Principal Amount” means the portion of an
Utility Impaired Senior Note Claim consisting of principal outstanding as of the
Petition Date.
 
“Utility Impaired Senior Note Documents” means, collectively, the senior note
indentures, between the Utility, as issuer, and the Utility Senior Notes
Trustee, governing the 6.05% Senior Notes due March 1, 2034, the 5.8% Senior
Notes due March 1, 2037, the 6.35% Senior Notes due February 15, 2038, the 6.25%
Senior Notes due March 1, 2039, the 5.4% Senior Notes due January 15, 2040, and
the 5.125% Senior Notes due November 15, 2043, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time).
 
“Utility Reinstated Senior Note Claims” means any Claim arising under, or
related to, the Utility Reinstated Senior Note Documents.
 
“Utility Reinstated Senior Note Documents” means, collectively, the senior note
indentures, between the Utility, as issuer, and the Utility Senior Notes
Trustee, governing all bonds issued by the Utility that will not have matured in
accordance with their terms as of September 30, 2020 and are not Utility
Impaired Senior Note Claims or Utility Short-Term Senior Note Claims, including
all agreements, notes, instruments, and any other documents delivered pursuant
thereto or in connection therewith (in each case, as amended, supplemented,
restated, or otherwise modified from time to time).
 
“Utility Senior Note Claim” means, collectively, Utility Impaired Senior Note
Claims, Utility Reinstated Senior Note Claims, and Utility Short-Term Senior
Note Claims.
 
“Utility Short-Term Senior Note Claims” means the sum of the (i) allowed
principal amount outstanding as of the Petition Date plus (ii) accrued and
unpaid interest calculated using the applicable non-default contract rate prior
to the Petition Date plus (iii) interest calculated using the Federal Judgment
Rate on the sum of the amount in clause (i) plus the amount in clause (ii) for
the period commencing on the day after the Petition Date and



4

--------------------------------------------------------------------------------






 
ending on the Effective Date in respect of the Utility Short-Term Senior Note
Documents.
 
“Utility Short-Term Senior Note Documents” means, collectively, the senior note
indentures, between the Utility, as issuer, and the Utility Senior Notes
Trustee, governing the 3.5% Senior Notes due October 1, 2020, the 4.25% Senior
Notes due May 15, 2021, the 3.25% Senior Notes due September 15, 2021, and the
2.45% Senior Notes due August 15, 2022, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection
therewith (in each case, as amended, supplemented, restated, or otherwise
modified from time to time).
 
“Utility Short-Term Senior Note Claim Interest Amount” means the sum of
(i) interest on the applicable Utility Short-Term Senior Note Claim Principal
Amount that was accrued and unpaid prior to the Petition Date calculated using
the applicable non-default contract rate plus (ii) interest calculated using the
Federal Judgment Rate on the sum of the applicable principal of an Utility
Short-Term Senior Note Claim plus the amount in clause (i) for the period
commencing on the day after the Petition Date and ending on the Effective Date.
 
“Utility Short-Term Senior Note Claim Principal Amount” means the portion of an
Utility Short-Term Senior Note Claim consisting of principal outstanding as of
the Petition Date.
 
Article III – Classification of Claims and Interests
Class 3B-I – Utility Impaired Senior Note Claims
 
(a)          Treatment:  On the Effective Date, holders of Utility Impaired
Senior Note Claims shall receive Cash equal to their Utility Impaired Senior
Note Claim Interest Amount and equal amounts of each issue of the New Utility
Long-Term Notes that in in the aggregate equal such holder’s Utility Impaired
Senior Note Claim Principal Amount.
 
(b)          Impairment and Voting:  The Utility Impaired Senior Note Claims are
Impaired, and holders of Utility Impaired Senior Note Claims are entitled to
vote to accept or reject the Plan.
 



5

--------------------------------------------------------------------------------






 
Class 3B-II – Utility Reinstated Senior Note Claims
 
(a)          Treatment:  On the Effective Date, each holder of a Utility
Reinstated Senior Note Claim shall have such holder’s Utility Reinstated Senior
Note Claim Reinstated.1
 
(b)          Impairment and Voting:  The Utility Reinstated Senior Note Claims
are Unimpaired, and holders of Utility Reinstated Senior Note Claims are
presumed to have accepted the Plan.
 
Class 3B-III – Utility Short-Term Senior Note Claims
 
(a)          Treatment:  On the Effective Date, holders of Utility Short-Term
Senior Note Claims shall receive Cash equal to their Utility Short-Term Senior
Note Claim Interest Amount and equal amounts of each issue of New Utility
Short-Term Notes in an aggregate amount equal to such holder’s Utility
Short-Term Senior Note Claim Principal Amount.
 
(b)          Impairment and Voting:  The Utility Short-Term Senior Note Claims
are Impaired, and holders of Utility Short-Term Senior Note Claims are entitled
to vote to accept or reject the Plan.
 
Class 3B-IV – Utility Funded Debt Claims
 
(a)          Treatment:  On the Effective Date, holders of Utility Funded Debt
Claims shall receive Cash equal to their Utility Funded Debt Claim Interest and
Charges Amount and equal amounts of each issue of the New Utility Funded Debt
Exchange Notes that in the aggregate equal such holder’s Utility Funded Debt
Claim Principal Amount.  On the Effective Date, any Utility Letters of Credit
outstanding shall be replaced, returned to the issuing Utility Revolver Lender,
or collateralized with Cash or new letters of credit in accordance with the
terms of the applicable Utility Letter of Credit and the Utility Revolver
Documents.
 
(b)          Impairment and Voting:  The Utility Funded Debt Claims are
Impaired, and holders of Utility Funded Debt Claims are entitled to vote to
accept or reject the Plan.
 
Additional Plan
Modifications
Other definitions or terms of the Plan may be further modified to reflect that
Utility Impaired Senior Note Claims, Utility Reinstated





[image0.jpg]
1
All obligations related to Utility Reinstated Senior Notes Documents shall be
secured on the Effective Date pursuant to the equal and ratable clauses in the
applicable indentures to the same extent and against the same collateral as
granted to new indebtedness issued by the Utility pursuant to the Plan.





6

--------------------------------------------------------------------------------






 
Senior Note Claims, and Utility Short-Term Senior Note Claims will no longer be
included in the definition of Utility Funded Debt Claims.
 
Ranking
The New Utility Funded Debt Exchange Notes, the New Utility Long-Term Notes, the
New Utility Short-Term Notes, and the obligations under the Utility Reinstated
Senior Notes Documents shall rank pari passu with any other note or bond
indebtedness issued by the Utility in connection with the Effective Date and
shall be subject to customary anti-layering covenants to be mutually agreed
upon.



7

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF JOINDER AGREEMENT


This Joinder Agreement to the Agreement, dated as of [_______], 2020 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
between PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company
(the “Utility”), as debtors and debtors in possession (collectively, the
“Company” or the “Debtors”), the Consenting Noteholders, and the Shareholder
Proponents, is executed and delivered by ___________________________ (the
“Joining Party”) as of ______________, 2020.  Each capitalized term used herein
but not otherwise defined shall have the meaning set forth in the Agreement.


1.          Agreement to Be Bound.  The Joining Party hereby agrees to be bound
by all of the terms of the Agreement, a copy of which is attached to this
Joinder Agreement as Annex I (as the same has been or may be hereafter amended,
restated, or otherwise modified from time to time in accordance with the
provisions hereof).  The Joining Party shall hereafter be deemed to be a
“Consenting Noteholder,” and “Party” for all purposes under the Agreement and
with respect to any and all Claims held by such Joining Party.


2.          Representations and Warranties.  With respect to the aggregate
principal amount of the Claims set forth below its name on the signature page
hereto, the Joining Party hereby makes the representations and warranties of a
Consenting Noteholder, as applicable, as set forth in Section 8 of the Agreement
to each other Party to the Agreement.


3.          Governing Law.  This Joinder Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflict of law provisions which would require the application of
the law of any other jurisdiction.


[Signature page follows.]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.


 [
 
]
         





By:
     
 
Name:
   
Title:
         



Notice Address:



           
Fax:
   
Attention:
   
Email:
   




 
Acknowledged:
           
COMPANY
                   
By:
  
     
Name:
       
Title:
             




